-0(0(9 53 CV , ^HxHao

                                                    .\>^a^J7-


b^ ^ W^_ ^- iZlr ^Ol 6*. ^^^^^
v                          '   L   r       ^j; .                 V_3     The'Co'iirtofAppeate
      ^^VXTvv^.                                                              r§i5$h ©istrict
                                                                             FEB fl 9 2015
        RFCEiVEDlN
         c .--"*?.'Appeals                                      ^Xa -     Texarkana, Texas
         Sixth District
                                                                        Debra K. Autrey, CleiHc
         FEB I) 9 2015


    uebra Autrey, Clerk




                                       o    t>
              v>          Tartyy IS-